Title: To James Madison from William Jones, 23 February 1805
From: Jones, William
To: Madison, James


Sir
Philada. 23d. feby 1805
The enclosed letter I received in Augt. last and intending to visit the seat of government before my departure again for Canton I reserved its contents for the subject of a personal communication, and during my short stay at Washington called twice at the office of the department for the purpose, but your momentary absence and my private engagements deprived me of the pleasure of an interview.
Permit me Sir to observe that the gentlemen who have addressed me in the enclosed letter are respectable Citizens of the US and that the subject is very interesting to our commerce in that quarter. When I was last in Canton at the close of the year 1803 intelligence had just been received of the commencement of the present European War which rendered the possession of official documents deeply interesting to the agents and proprietors of at least $4,000000 of American property then about to be shipped from that place, and particularly so as (except the Comme<r>cial agent of the US) there is no person in Canton (either under the authority of that or any othe<r> government) qualified to take a declaration upon oath or give official validity to any document.
The Commercial agent of the US had returned to this country and the exercise of the duties of his office was suspended by his absence.

The jealous and monopolizing spirit of the European agents with which we have to contend and the vast and encreasing importance of our trade to Canton seems to require the permanent residence of a public agent of respectability or at least that the duties of the office should be delegated to a competent and respectable person during the temporary absence of the agent.
Indeed I conceive the public interest and national character equally interested in the appointment of an agent of intelligence and observation whose communications from that interesting quarter of the world might be productive of great public advantage. With the present agent Mr. Snow I am not acquainted—he may possess all the requisite qualifications and I can have no possible motive to wish a change—my only desire is to have the duties of the Office discharged without interruption and with fidelity and intelligence. My knowledge of Mr Carrington (mentioned in the enclosed letter) is not of long standing, but my impressions relative to his character are very favorable and he appeared to enjoy the esteem and confidence of all our fellow Citizens at Canton.
I shall sail for Canton about the 10th. or 15th of next month and shall feel myself obliged by any information on this subject which you may deem proper and find perfectly convenient to communicate. I am Sir with the highest regard Yours very respectfully
Wm Jones
